DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4, 6, 7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-019903, herein referred to as JP’903, wherein the machine English translation is used for citation, in view of WO 2013/122144, herein referred to as WO’144.
Regarding claims 1, 3, 4, 6, 7, and 10; JP’903 teaches, in a preferred embodiment, a composition suitable for making an adhesive sheet, the composition comprising an acrylic acid based derivative polymer A-1, DAROCUR TPO (photoinitiator (C)), about 1 mass % of TINUVIN 326 (benzotriazole absorber (D)), which is substituted by LA-36 (2-(5-chloro-2-benzotriazolyl)-5-tert-butyl-p-cresol) [0083], and 0.6 mass % of TINUVIN 928, which is substituted by TINUVIN PS (second UV absorber (E)) [0083], and Karenz AOI (acrylate compound (A)) [0154-0155].
JP’903 fails to teach the composition further comprises a phenoxy resin (B).  WO’144 teaches an optical photocurable sheet-like adhesive comprising a urethane (meth)acrylate oligomer (A), [0012], a phenoxy resin (B) [0019], a photoradical polymerization initiator (C) [0023], and a (meth)acylate monomer (D) ((meth)acrylate compound) [0030].  JP’903 and WO’144 are analogous art because they are both concerned with the same field of endeavor, namely adhesive sheet compositions suitable for use on touch panels.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add a phenoxy resin, as taught by WO’144, to the composition of JP’903, and would have been motivated to do so order assist film formation and to achieve good adhesion to glass or plastic of a protective panel, as suggested by WO’144 [0019].
The references do not explicitly disclose “the yellow index of the cured material is 3.0 or less.”  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, a sheet shaped photocurable composition which includes (A) to (D), and when a cured material obtained after photocuring the photocurable composition has a thickness of 150 microns, a yellow index of the cured material20 is 4.0 or less and a light transmittance of the cured material at a wavelength of 385 nm is 5.0% or less.  Therefore, the claimed effects and physical properties, i.e. yellow index, would necessarily be present in a composition with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I and II. 
Regarding claim 9; JP’903 teaches a cured product [0021], such as an adhesive sheet [0001].

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-019903, herein referred to as JP’903, wherein the machine English translation is used for citation, in view of WO 2013/122144, herein referred to as WO’144, as applied to claim 1 above, and further in view of Mitsui et al. (US Serial No. 2017/0335144).
JP’903 and WO’144 render obvious the basic claimed sheet-shaped photocurable composition, as set forth above, with respect to claim 1.
Regarding claims 11 and 12; JP’903 teaches suitable inhibitors employed in the present invention include, for example TINUVIN 928 [0083], however fails to teach wherein component (D) is at least one selected from the group consisting of 2-(2'-hydroxy-5'-tert- octylphenyl)benzotriazole and 2-(3,5-di-tert-amyl-2- hydroxyphenyl)benzotriazole.  Mitsui et al. teaches a pressure sensitive adhesive sheet comprising benzotriazole UV absorbers, such as TINUVIN 928 and TINUVIN PS (2-(2-hydroxy-5-tert-butylphenyl)-2H-benzotriazole) [0069].  Therefore, Mitsui et al. teaches that TINVUIN 928 and TINUVIN PS are functional equivalents for the purpose of functioning as UV absorbers in pressure sensitive sheets suitable for use in touch panels.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-7, and 9-12 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767